PER CURIAM:
In this claim, submitted for decision upon the pleadings, *473claimant seeks payment of the sum of $30.00 as reimbursement for the replacement cost of a medical school diploma. The diploma had been sent to the West Virginia State Board of Medicine in order for claimant to be licensed to practice medicine and was returned to him in a damaged condition. Respondent admits the validity and amount of the claim. The Court, therefore, makes an award in the amount requested.
Award of $30.00.